Exhibit 10.6

 

AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amendment to Amended and Restated Employment Agreement (“Amendment”) is
entered into as of December 7, 2005 by and among SOURCECORP, Inc., a Delaware
corporation with its principal office located at 3232 McKinney Avenue, Suite
1000, Dallas, TX 75204 (“SOURCECORP”), SOURCECORP Management, L. P., a Texas
limited partnership and indirect wholly-owned subsidiary of SOURCECORP
(collectively, the “Company”) and Barry L. Edwards (“Employee”).

 

RECITALS

 

A.            The Company and Employee have previously entered into that certain
Amended and Restated Employment Agreement on or about May 6, 2005 and effective
as of January 1, 2005 (“Agreement”) pursuant to which Employee is employed by
the Company.

 

B.            The original Term (as defined in the Agreement) of the Agreement
is through December 31, 2005, and the Company and Employee now wish to extend
the Term of the Agreement through December 31, 2006.

 

Therefore, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, it is hereby agreed as
follows:

 

1.                                       Amendment.  The Company and Employee
hereby agree to amend the Agreement as follows:

 

The Term of the Agreement defined in Section 5 of the Agreement is amended to
mean from January 1, 2005 and continuing through December 31, 2006.

 

2.                                       Defined Terms.  Except as otherwise
expressly provided herein, any capitalized term used in this Amendment that is
not defined herein will have the meaning ascribed to such term in the Agreement.

 

3.                                       No Other Amendment.  Except as
otherwise expressly provided in this Amendment, all terms, conditions and
provisions of the Agreement will remain in full force and effect.  For the
avoidance of doubt, this Amendment is not intended to satisfy the “renewal” or
“replacement” conditions contemplated by Sections 5(d) or 12(e)(iii) of the
Agreement.

 

4.                                       Governing Law.  This Amendment shall in
all respects be construed according to the laws of the State of Delaware.

 

5.                                       Entire Agreement.  This Amendment,
together with the Agreement, set forth the entire agreement and understanding of
the parties relating to the subject matter herein.  No modification of or
amendment to this Amendment, nor any waiver of any rights under this Amendment,
shall be effective unless given in a writing signed by the party to be charged.

 

1

--------------------------------------------------------------------------------


 

6.                                       Counterparts.  This Amendment may be
executed originally or by facsimile signature, in multiple counterparts, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first written above.

 

SOURCECORP , Incorporated

SOURCECORP Management, L.P.

 

 

 

By:

/s/ Ed H. Bowman, Jr.

 

By:

SRCP Management, Inc.

 

Name: Ed H. Bowman, Jr.

General Partner

 

Title:   President & CEO

 

 

 

By:

/s/ Ed H. Bowman, Jr.

 

 

 

Name:

 Ed H. Bowman, Jr.

 

 

 

Title:

   President

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Barry L. Edwards

 

 

 

Barry L. Edwards

 

 

 

2

--------------------------------------------------------------------------------